DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 2012/0058727) in view of Goldberg et al. (US 2007/0142944).


With regard to claim 17, Cook teaches: A method comprising: 
receiving, by a first playback device, audio content (paragraph 29: 
[0029] In this case, only the bridge loudspeaker 103 receives audio traffic over the secondary wireless link 109. As shown, for example, a packet 301 is wirelessly transmitted from the audio source 101 to the bridge loudspeaker 103, and the loudspeaker 105 does not receive the packet 301. );
determining that each of the first playback device and a second playback device is designated for synchronous playback of the audio content (paragraphs 36 and 52:
[0036] The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time. Therefore, audio buffers in SNK-1 and SNK-2 fill at the same rate. However, SRC 101, SNK-1 and SNK-2 may have different audio frequency references, which may affect the rate at which the audio buffers are emptied. Therefore, SNK-1 and SNK-2 may lock their frequency references to SRC 101 so they play the data back at the same rate. In one embodiment, this may be accomplished through a control loop implemented at each loudspeaker 103 and 105. In addition, PICONET1 may be used to establish a common point in time at which both SNK-1 and SNK-2 begin audio playback.
[0052] For either wireless audio system 400 or 600, once SNK-2 has synchronized to SRC 101, the traffic on PICONET1 may be significantly reduced by transitioning to one of the low power Bluetooth states such as sniff, hold, or park.); 

causing the first playback device, to (i) transmit the audio content to the second playback device via the wireless communication path (paragraphs 28-30) and (ii) coordinate with the second playback device to play back the audio content in synchrony with playback of the audio content by the second playback device ((paragraphs 26-27, 29, 36 and 52: The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.); and 
causing the second playback device to (i) receive the transmitted audio content from the first playback device (paragraphs 28-30) and (ii) coordinate with the first playback device to play back the audio content in synchrony with playback of the audio content by the first playback device (paragraphs 26-27, 29, 36 and 52: The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.).

    PNG
    media_image1.png
    742
    726
    media_image1.png
    Greyscale

Although Cook discloses loudspeakers establishes wireless links with each other and audio sources in accordance to communication parameters (paragraphs 23-24), it does not explicitly wireless links synchronous playback is based signal strength.  Thus, the Cook fails to disclose determining that a wireless communication path between the first playback device and the second playback device is available based on a wireless signal strength between the first playback device and the second playback device.   

Similar to Cook, Goldberg discloses audio player that performs synchronous playback of audio content with a second audio player (see title and abstract).  In figure 36, Gold teaches audio data streaming can between mobile units via short range communications based on pre-determined distance (paragraph 165).  Goldberg also discloses a process to test connection link between units by measurement of signal strength (paragraphs 245-246: see figure 28).  

    PNG
    media_image2.png
    468
    610
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have unit determining that a wireless communication path between the first playback device and the second playback device is available based on a wireless signal strength between the first playback device and the second playback device of Goldberg in the loudspeaker/media player of Cook  in order to improve the listening experience of users (Goldberg: paragraphs 101 and 242, 337).     

With regard to claim 18, Goldberg teaches: wherein determining that a wireless communication path between the first playback device and the second playback device is available comprises: determining that the wireless signal strength between the first playback device and the second playback device meets a quality threshold (paragraphs 245-247: 
[0246] While the methods above determine the absolute loss of a signal, they do not anticipate loss of signal. A method that does anticipate signal issues prior to loss is the measurement of signal strength. 
[0247] In a step 1534, the results of the connection testing performed in the step 1532 is analyzed in order to determine whether the signal is adequate. )

With regard to claim 19, Cook teaches: wherein the wireless communication path between the first playback device and the second playback device is a direct wireless communication path (paragraphs 30 and 36:
In another embodiment, the primary and secondary wireless links 107 and 109 may both be implemented using Bluetooth, such as the wireless audio system 300 in which loudspeaker 103 operates as a bridge. In another embodiment, the primary wireless link 107 is implemented with a non-Bluetooth protocol, and the secondary wireless link 109 is implemented using Bluetooth. The non-Bluetooth protocol may be Wi-Fi.RTM. (IEEE 802.11) in a peer-to-peer mode (such as ad-hoc, Wi-Fi Direct.RTM., DLS, etc.) or any other standard or proprietary protocol. )

Claims 1-3, 5, 6, 8-11, 13, 14,  and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cook et al. (US 2012/0058727) in view of Goldberg et al. (US 2007/0142944) and Bryce et al. (US 7,987,294). 
With regard to claims 1 and 9, Cook teaches: A system comprising: a first playback device of a media playback system configured to communicate over at least one data network (loudspeaker1: paragraphs 19-20 and 22: The transceiver of one of the loudspeakers, such as the transceiver 104, establishes a secondary wireless link 109 with the transceiver 102 of the audio source 101.); a second playback device of the media playback system configured to communicate over the at least one data network (loudspeaker2: paragraphs 19-20 and 22); 
wherein the first playback device comprises: that the first playback device is configured to: 
receive audio content (paragraph 29: 
[0029] In this case, only the bridge loudspeaker 103 receives audio traffic over the secondary wireless link 109. As shown, for example, a packet 301 is wirelessly transmitted from the audio source 101 to the bridge loudspeaker 103, and the loudspeaker 105 does not receive the packet 301. ; 
determine that each of the first and second playback devices is designated for synchronous playback of the audio content (paragraphs 26, 36 and 52) ; 
based on a wireless signal strength between the first playback device and the second playback device, determine that a wireless communication path between the first playback device and the second playback device is available; 
transmit the audio content to the second playback device via the wireless communication path (paragraphs 28-30: The bridge loudspeaker 103 extracts both the first and second audio channels CH1 and CH2 from the stereo stream, sending the first channel data CH1 to its local audio buffer for playback and the second channel data CH2 as a separate packet 303 over the primary wireless link 107 to the loudspeaker 105. ); and 
coordinate with the second playback device to play back the audio content in synchrony with playback of the audio content by the second playback device (paragraphs 26-27, 29, 36 and 52: The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.); and 
wherein the second playback device comprises: receive the transmitted audio content from the first playback device (paragraphs 28-30: The bridge loudspeaker 103 extracts both the first and second audio channels CH1 and CH2 from the stereo stream, sending the first channel data CH1 to its local audio buffer for playback and the second channel data CH2 as a separate packet 303 over the primary wireless link 107 to the loudspeaker 105. ); and 
coordinate with the first playback device to play back the audio content in synchrony with playback of the audio content by the first playback device (paragraphs 26-27, 29, 36 and 52: The first and second channel audio data is synchronized because both SNK-1 and SNK-2 are listening to the same audio stream at the same time.).

    PNG
    media_image3.png
    370
    574
    media_image3.png
    Greyscale


Although Cook discloses loudspeakers establishes wireless links with each other and audio sources in accordance to communication parameters (paragraphs 23-24), it does not explicitly wireless links synchronous playback is based signal strength.  Thus, the Cook fails to disclose determining that a wireless communication path between the first playback device and the second playback device is available based on a wireless signal strength between the first playback device and the second playback device.   
Similar to Cook, Goldberg discloses audio player that performs synchronous playback of audio content with a second audio player (see title and abstract).  In figure 36, Gold teaches audio data streaming can between mobile units via short range communications based on pre-determined distance (paragraph 165).  Goldberg also discloses a process to test connection link between units by measurement of signal strength (paragraphs 245-246: see figure 28).    
Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have unit determining that a wireless communication path between the first playback device and the second playback device is available based on a wireless signal strength between the first playback device and the second playback device of Goldberg in the loudspeaker/media player of Cook  in order to improve the listening experience of users (Goldberg: paragraphs 101 and 242, 337).     

While the system of Cook explicitly discloses the loudspeakers comprises wireless transceivers (See figure 1) but the system of Cook and Goldberg fails to disclose that each (first and second) loudspeaker has a (first and second) processor, (first and second) computer readable medium and  (first and second) program instructions executed by the processor.  
Similar to the system of Cook and Goldberg, Bryce discloses a group of wireless speaker exchange audio content for playback ( column 4,lines 20-35: A wireless audio system includes one or more wireless speaker subsystems. In a simple example, a wireless audio system includes a group of wireless speaker subsystems arranged throughout a room, and configured to playback the same audio in synchronicity. ) Bryce explicitly discloses each  wireless speaker comprises wireless network card (transceiver), CPU/processor, and memory with software/program instructions (column 13, lines 23-33 and column 16, lines 40-67).  

    PNG
    media_image4.png
    689
    587
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time invention was made to have each (first and second )wireless speaker comprise a processor, computer readable medium and program instructions executed by the processor to communicated audio content in  Bryce in the loudspeaker/media player  system of Cook and Goldberg in order to improve the process of wireless audio system configuration (Bryce: column 1, lines 40-61).
With regard to claims 2 and 10, Goldberg teaches: determining that the wireless signal strength between the first playback device and the second playback device meets a quality threshold (paragraphs 245-247: see claim 18

With regard to claims 3 and 11, Cook teaches: wherein the wireless communication path between the first playback device and the second playback device is a direct wireless communication path (paragraphs 30 and 36: see claim 19)
With regard to claims 5 and 13, Goldberg also teaches: wherein the wireless signal strength is based on an average number of remote signal strength indicator (RSSI) messages exchanged between the first and second playback devices (paragraphs 245-247 )
With regard to claims 6 and 14, Goldberg teaches: wherein the first playback device is located in a first zone of the media playback system, and wherein the second playback device is located in a second zone of the media playback system (paragraphs 263 and figure 33).

    PNG
    media_image5.png
    386
    550
    media_image5.png
    Greyscale

With regard to claims 8 and 16, Goldberg teaches:  wherein the media playback system is configured to operate in a wireless mesh network, of which the first playback device and the second playback device are respective wireless mesh nodes (paragraphs 263 and figure 33: cluster).

Allowable Subject Matter
Claims 4, 7, 12, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dinescu et al. (US 2012/0230510: see figure 1)
Rajapakse (US 2013/0031217: see figure 9)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419